DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-11 are cancelled.
Claims 12-25 are new.

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 3/31/2022 is acknowledged. 
The traversal is on the ground(s) that post-processing is considered to not necessarily include the recited steps of claim 12 and therefore unity of invention is not broken.  
This is found persuasive because the cited reference fails to disclosure the particular sequential steps of the post-treatment process.
Please consider the claims 19-25 rejoined hereby.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 24 recites the broad recitation 30-50% recycled polyamide powder, and the claim also recites approximately 40% recycled polyamide powder which is the narrower statement of the range/limitation. 
The claim is rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear what the breadth of the claim on the order of 60/40 is limited to such that it is confusing when determining whether a particular composition in the recited method step reads on the claimed method step or not.  It is unclear whether 65/35 and/or 70/30 and/or 55/45 are sufficient to read on the scope of on the order of or not.  Therefore, the claimed subject matter is considered to be properly rejected under 35 U.S.C. 112(b).
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of compact prosecution, Examiner has interpreted that plus or minus 10% weight of recycled / fresh powder is sufficient to read on “on the order of 60/40%” such that 70/30 and 50/50 are the meter and bounds of the claimed subject matter.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brimbank (CN 106917083).

Regarding claim 12, Brimbank (CN 106917083) discloses: a method of post-treatment (the sand blasting after formation is interpreted as being post-treatment) of an object/article formed by additive manufacturing (see title), comprising:
	Stripping (the broadest reasonable interpretation of stripping in light of the specification is sand blasting - see grit blasting of [0290]); and
	Ion blowing (see fluoride ion cleaning of [0290]).

	Regarding claim 13, Brimbank discloses: wherein the stripping step comprises a step of sand blasting said part (see grit blasting of [0290] in rejection of claim 1 above).

	Regarding claim 16, Brimbank discloses a step of washing (see washing/roughening by solvent step of [0290]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brimbank (CN 106917083) and further in view of Arlotti (US 8991211).

Regarding claim 14, Brimbank does not disclose: wherein the sandblasting employs glass microspheres between 45-90 microns. Brimbank would have necessarily used grit of a certain diameter.  
In the same field of endeavor of additive manufacturing post-processing as Brimbank and Applicant’s claims, Arlotti discloses: wherein the spherical sand blast media has a diameter from 70-125 microns (col. 5, ll. 46-57).
To select the same blasting diameter of Arlotti in the additive manufacturing post-treatment process of Brimbank had the benefit that it allowed for the suitable design for its intended uses and yielded the predictable result of improved surface properties of the manufactured object, which was desirable in Brimbank.  See MPEP 2144.05 regarding the obviousness of overlapping/similar/approaching ranges. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sand diameter of Arlotti to the post-treatment of additive manufacturing object formation method of Brimbank to arrive at the claimed invention before the effective filing date because doing so allowed for the desirable properties of the manufactured object, which was desirable in Brimbank.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brimbank (CN 106917083) and further in view of Wang (CN 106984811).

Regarding claim 15, Brimbank does not disclose: comprising a pre-blowing step prior to the stripping step.
In the same field of endeavor of additive manufacturing as Brimbank (see title, abs) and Applicant’s claims, Wang discloses: a pre-processing step (not necessarily an additional step which is blowing that is pre-blowing – as that is not what is recited in the claim as the broadest reasonable interpretation – see pre-processing step) in an additive manufacturing method (see title).
To perform a post-treatment processing step before the sand blasting would have been motivated by one of ordinary skill in the art before the effective filing date and would have had the benefit that it allowed for the optimization of cleanliness and roughness, increased biocompatibility, adhesion, and durability of the manufactured object (see [0047] of the Espacenet translated disclosure), which was desirable in Brimbank.
Therefore, it would have been obvious to one of ordinary skill in the art to combine a step of processing before the stripping/sand blasting step as in Wang in the additive manufacturing post-processing step of Brimbank to arrive at the claimed invention before the effective filing date because it allowed for the optimization of cleanliness and roughness, increased biocompatibility, adhesion, and durability of the manufactured object, which was desirable in Brimbank

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brimbank (CN 106917083) and further in view of Breton (CN 105907172).

	Regarding claim 17, Brimbank does not disclose washing in a non-aqueous solvent.
	In the same field of endeavor of additive manufacturing of objects as Brimbank (see title, abs), Breton discloses: use of a non-aqueous solvent to wash the object after manufacture (see [0119]).
	Use of non-aqueous solvents of Breton in the additive manufacturing post-treatment of Brimbank was a suitable design for the removal of sacrificial supports ([0109]), which was desirable in Brimbank.  
See MPEP 2144.07 regarding the obviousness of art-recognized steps for their intended uses.  Doing so had the benefit that it allowed for the creation of post-curing hardness that is much higher than conventional solid inks (see [0022]), which was desirable in Brimbank.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the non-aqueous washing of Breton with the additive manufacturing method of Brimbank to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for the removal of sacrificial supports and allowed for the creation of a high post-curing hardness, which were desirable in Brimbank.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brimbank (CN 106917083).

	Regarding claim 18, Brimbank does not disclose: wherein the sintering and ionizing blowing art carried out in batches of 300-10,000 parts.
	To carry out the sintering and ionizing on large numbers of parts would have been considered an exercise in automating a manual activity.  See MPEP 2144/04(III) regarding the obviousness of automating a manual activity.
	Doing so had the benefit that it reduced the cost of manufacture of the object en masse, which was desirable in Brimbank.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of additive manufacturing of Brimbank to operate on 300-10,000 parts simultaneously en masse to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduced cost of manufacture of the object, which was desirable in Brimbank.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brimbank (CN 106917083) and further in view of Ewald (DE 102014102137).

Regarding claim 19, Brimbank does not disclose: sintering-based additive manufacture of the part and subsequent post-processing.
In the same field of endeavor of additive manufacturing (see title, abs) as Brimbank, Ewald discloses: selective laser sintering (see abs) followed by post-processing (see drying step/sealing/blasting step).
To apply the post-processing step of Brimbank with a sintering of plastic of Ewald had the benefit that it was the selection of a known design for its intended uses, which was desirable in Brimbank. See MPEP 2144.07 regarding the obviousness of selection of a known design for its intended uses.  Post-processing of sintered objects was recognized by Ewald as being suitable for the treatment of such objects ([0029]).  Furthermore, Ewald recognized that such post-treatments would typically include blasting with abrasives (see [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sintering of Ewald with the post-processing of Brimbank to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a known design for its intended uses, which was desirable in Brimbank, and Ewald too teaches the use of blasting with abrasives after sintering.

Regarding claim 20, the combination Brimbank/Ewald discloses: wherein the plastic material is polyamide (see polyamide of [0034]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brimbank (CN 106917083) and further in view of Ewald (DE 102014102137), and Kornilovich (WO 2017/131758).

Regarding claim 21, the combination Brimbank/Ewald discloses: wherein the plastic material is polyamide (see polyamide of [0034]).  
Aliphatic polyamides are a type of polyamide immediately envisaged by one of ordinary skill in the art before the effective filing date as a species within the polyamide genus.  See Kornilovich abs.
To select an aliphatic polyamide in the additive manufacturing method of Brimbank would have been the selection of a known design for its intended use, as aliphatic polyamides were known in the art of additive manufacturing before the effective filing date.
Using an aliphatic polyamide-11 had the benefit that it allowed for the benefits that the object manufactured had enhanced mechanical properties (stiffness at elevated temperatures and lower warping/coefficient of thermal expansion – see [0020]), which was desirable in Brimbank.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the aliphatic polyamide of Kornilovich with the additive manufacturing method of Brimbank to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the enhanced mechanical properties of the object formed, which was desirable in Brimbank.

Regarding claim 22, the combination Brimbank/Ewald/Kornilovich renders obvious: an aliphatic polyamide 11 (see claim 6).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brimbank (CN 106917083) and further in view of Ewald (DE 102014102137), Scholten (US 6245281), and DeFelice (US 2013/0217838).

Regarding claim 23, the combination Brimbank / Ewald does not disclose: recycling the polyamide powder in the additive manufacturing method nor that the fresh/new polyamide has a certain diameter (>150 microns) nor that ratio of fresh to recycled powder.
In the same field of endeavor of additive manufacturing methods as Brimbank and Applicant’s claims, Scholten discloses: the use of polyamide (nylon-12) powders with a particle size from 50-150 microns.
To select the subrange of particle sizes of Scholten in the additive manufacturing method of Brimbank had the benefit that it was the selection of a known design for its intended uses to yield predictable results to one of ordinary skill in the art, which was desirable in Brimbank.  See KSR rationales.
In the same field of endeavor of additive manufacturing methods as Brimbank and Applicant’s claims, DeFelice discloses: recycling of nylon (polyamide) powders (see [0015]); and wherein the recycled powder to new powder ratio is overlapping to the claimed range of recycle ratios (<33% is overlapping 30-50% as recited in instant claim 23).
To recycle the nylon powder of Brimbank as in the method of Scholten had the benefit that it allowed for the selection of a known design for its intended uses which yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Brimbank.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the fresh nylon diameter/size of Scholten and the recycling and recycle ratio of DeFelice with the additive manufacturing method of Brimbank to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of known designs for their intended uses to yield predictable results to one of ordinary skill in the art, which was desirable in Brimbank.

Regarding claim 24, the combination of new/used powder of the presented rejection is interpreted as on the order of 60/40 (see rejection of claim 23 above).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brimbank (CN 106917083) and further in view of Ewald (DE 102014102137), and Booth (US 2008/0153947).

Regarding claim 25, the combination Brimbank / Ewald does not disclose: wherein the powder is further measured in size/dimension after sintering.
In the same field of endeavor of additive manufacturing methods with polyamides (see title, polyamides throughout) as Brimbank and Applicant’s claims, Booth discloses: measuring the size of polyamide particles by laser diffraction (see [0026]) to a size greater than a predefined dimension (most any dimension may be considered by one of ordinary skill in the art to be a predefined dimension).
That the “if said number of particles is not zero …” clause is present or not is considered a contingent limitation which is optional and need not be present to meet the claimed subject matter.  See MPEP 2111.04 regarding the optional nature of contingent limitations in reading on / meeting the disclosed limitations. 
To utilize the laser diffraction measurement of Booth in the additive manufacturing method of Brimbank had the benefit that it was a suitable method to check the particle size / extent of sintering (see [0026] – particles are expected by one of ordinary skill in the art to fuse / get larger as curing / sintering occurs), which was desirable in Brimbank.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the quantification / measurement method of Booth of the polyamide particle sizes in the additive manufacturing method of Brimbank to arrive at the claimed invention before the effective filing date because doing so allowed for the determination of the extent of sintering, which was desirable in Brimbank.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743